For driving an automobile upon a public highway while intoxicated, appellant was assessed the minimum punishment of a fine of $50.00.
There are no bills of exception accompanying the record.
The officer who arrested appellant while he was driving the automobile testified that he smelled liquor on his breath. He described his acts and conduct, and upon which he expressed the opinion that appellant was drunk at that time. This testimony was sufficient to authorize the jury's conclusion that appellant was intoxicated.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 447